        Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

DANIEL ZAGORIA, on behalf of himself and all
others similarly situated,
                Plaintiff,

                v.                                 Case No. 1:20-cv-3610-GBD

NEW YORK UNIVERSITY,

                             Defendant.
SERINA MORALES, ADRIANA GUIDRY, and
ERIKA CHAMBERS on behalf of themselves and all
others similarly situated,

                Plaintiffs,                        Case No. 1:20-cv-04418-GBD
v.

NEW YORK UNIVERSITY,

                             Defendant.
CHRISTINA RYNASKO on behalf of herself and all
others similarly situated,

                 Plaintiff,
                                                   Case No. 1:20-cv-03250-GBD
v.

NEW YORK UNIVERSITY,

                              Defendant.
DAVID ROMANKOW and JACLYN ROMANKOW,
on behalf of themselves and all others similarly
situated,

                  Plaintiff,                       Case No. 1:20-cv-04616-GBD
v.

NEW YORK UNIVERSITY,

                              Defendant.
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 2 of 9




                          DEFENDANT NEW YORK UNIVERSITY’S
                         NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendant New York University (“NYU”) respectfully notifies the Court of supplemental

authority in further support of its motions to dismiss plaintiff Daniel Zagoria’s Complaint (Zagoria

at ECF No. 29), plaintiffs Serina Morales, Adriana Guidry, and Erika Chambers’ Amended

Complaint (Morales at ECF No. 34), plaintiff Christina Rynasko’s Amended Complaint (Rynasko

at ECF No. 31), and plaintiffs David and Jaclyn Romankow’s Amended Complaint (Romankow at

ECF No. 29) (collectively, the “plaintiffs”): In re Columbia University Tuition Refund Action and

Marbury v. Pace University, which Judge Jesse M. Furman of the Southern District of New York

decided together on February 26, 2021. Nos. 20-CV-3208, 20-CV-3210 (JMF), 2021 WL 790638

(S.D.N.Y. Feb. 26, 2021). A true and correct copy of the decision is attached hereto as Exhibit 1.

        In both In re Columbia Tuition Refund Action and Marbury v. Pace University, students

brought breach of contract, unjust enrichment, conversion, and New York General Business Law

claims on behalf of a putative class against their respective universities – Columbia University

(“Columbia”) and Pace University (“Pace”) – seeking a refund of tuition and certain fees following

the universities’ transition to remote learning due to Covid-19. Each university moved to dismiss.

While the “cases are not formally consolidated . . . the Court addresse[d] the two motions together

because they raise similar issues.” Ex. 1, at *1. As detailed further below, the Court dismissed

the plaintiffs’ claims in each case in part for failure to state a claim.

        A.      Breach of Contract – Tuition

                1.      Columbia

        First, the Court dismissed the breach of contract claim against Columbia seeking a return

of tuition, holding that the plaintiffs “fail[ed] to plead any specific promise by Columbia to provide

exclusively in-person instruction.” Id. at *3. The Court rejected allegations similar to the ones in



                                                    2
           Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 3 of 9




this case. (See, e.g., Rynasko AC ¶¶ 13, 18, 36, 38-39, 91-96; Rynasko at ECF No. 36 at 13-14;

Morales AC at ¶¶ 13, 18, 27, 36, 54-57, 111; Morales at ECF No. 39 at 10-14; Zagoria Compl. at

¶¶ 12-19, 39; Zagoria at ECF No. 39 at 13-14; Romankow AC ¶¶ 20, 77, 88-89; Romankow at ECF

No. 35 at 21-22).

           “[T]he fact that Columbia provided in-person instruction in Plaintiffs’ courses
            before March 2020 does not imply a contractual entitlement to continued
            instruction in the same location and manner.” Ex. 1, at *4.

           “Nor do the references to classroom locations and physical attendance
            requirements in Columbia’s syllabi, departmental policies and handbooks, and
            course registration portal. They merely memorialize the pre-pandemic practice;
            they offered no guarantee that it would continue indefinitely.” Id.

           The Court rejected the plaintiffs’ argument that because “Columbia advertised
            certain academic programs as ‘fully online,’” the plaintiffs had an entitlement
            to in-person instruction, finding: “students in such [‘fully online’] programs
            might be able to claim a contractual entitlement to exclusively online
            instruction. It does not follow, however, that students in other programs . . .
            were contractually entitled to exclusively in-person instruction.” Id. (emphasis
            in original).

           The Court found that references to “the on-campus experience” and Columbia’s
            “physical location in New York City” in Columbia’s marketing materials and
            publications were insufficient to support a breach of contract claim because they
            were “mere opinion or puffery that is too vague to be enforced as a contract,”
            id. at 9 (quotation omitted), or were for services “other than in-person
            instruction.” Id.

               2.      Pace

       By contrast, the Court found that the Pace plaintiff’s breach of contract claim seeking a

tuition refund “survives because she alleges that the course registration portal on Pace’s website

stated that ‘[o]n campus’ courses would be ‘taught with only traditional in-person, on-campus class

meetings.’” Id. at *5 (emphasis in original). Based on this specific statement, the Court found the

plaintiff plausibly alleged that “Pace breached a promise to provide specific services when it

‘mov[ed] all classes online.’” Id. None of the plaintiffs here, on the other hand, allege any

similarly specific statement regarding in-person instruction made by NYU, and therefore they each

                                                 3
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 4 of 9




fail to adequately state a breach of contract claim. (See Zagoria at ECF No. 30 at 13–16; Rynasko

at ECF No. 32 at 15–21; Morales at ECF No. 35 at 14–20; Romankow at ECF No. 30 at 16–21).

       The Court rejected Pace’s reliance on a narrowly worded disclaimer contained in its

University Catalog, which provided that “‘unforeseen circumstances may necessitate adjustment

to class schedules’ and that ‘[t]he University shall not be responsible for the refund of any tuition

or fees in the event of any such occurrence . . . . Nor shall the University be liable for any

consequential damages as a result of such a change in schedule.’” Ex. 1, at *5. While recognizing

that disclaimers “may excuse the university from a specific promise that would otherwise be a

contractual obligation,” the Court noted that the disclaimer at issue was narrow in scope and

“arguably does not cover the change in instructional format from in-person to online.” Id. (citation

and internal quotation marks omitted). The Court therefore held that the disclaimer was not a

proper basis for dismissal at the pleading stage. Id.

       Here, conversely, the disclaimers applicable to Ms. Rynasko, Ms. Morales, Ms. Guidry,

Ms. Romankow, and Mr. Romankow’s claims are broad in scope and cover “[t]he policies,

requirements, course offerings, schedules, activities, tuition, fees, and calendar of the school and

its departments and programs.” (Rynasko at ECF No. 32 at 6; Morales at ECF No. 35 at 6;

Romankow at ECF No. 30 at 5-6). The disclaimers state each of these items “are subject to change

without notice at any time at the sole discretion of the administration. Such changes may be of any

nature, including, but not limited to, the elimination of the school, programs, classes, or activities;

the relocation of or modification of the content of any of the foregoing; and the cancellation of

scheduled classes or other academic activities.” (Id.) (emphasis added). Unlike the narrow

disclaimer in Pace, these broad disclaimers clearly apply to the transition to remote instruction and

therefore bar Ms. Rynasko’s, Ms. Morales’, Ms. Guidry’s, Ms. Romankow’s, and Mr.




                                                  4
         Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 5 of 9




Romankow’s claims. (Rynasko at ECF No. 32 at 16–18; Morales at ECF No. 35 at 15–17;

Romankow at ECF No. 30 at 19–20).

       Finally, the Court determined that the plaintiff’s claims were not subject to the “educational

malpractice” doctrine, noting that “the gravamen” of the plaintiff’s “claim is not that the online

education she received was subpar or ineffective, but rather that it was a ‘materially different

product’” and the Court was “not persuaded that adjudicating the claim will necessarily require

the Court to ‘substitute [its] judgment for that of [U]niversity officials.’” Ex. 1, at *6 (quoting

Sirohi v. Lee, 222 A.D.2d 222, 222 (1st Dep’t 1995)). The Court’s reasoning is inapplicable here

because the plaintiffs here explicitly allege that the quality of the education they received after

NYU’s transition to remote instruction was less valuable – some using the exact words “subpar”

and “ineffective” – and thereby ask the Court to assess the value of the education they received.

(See Zagoria Compl. at ¶ 25; Rynasko AC at ¶¶ 8, 9, 72, 76-81; Morales AC at ¶¶ 8, 9, 90, 151;

Romankow AC at ¶¶ 2, 7, 8, 20, 60, 66-71, 80). As a result, each plaintiff’s claims are therefore

barred under New York’s longstanding doctrine that courts are not to make such assessments. (See

Zagoria at ECF No. 30 at 7–9; Rynasko at ECF No. 32 at 8–11; Morales at ECF No. 35 at 9–11;

Romankow at ECF No. 30 at 8–11).

       B.      Breach of Contract – Fees

       Second, the Court allowed both the Columbia and Pace plaintiffs’ breach of contract claims

seeking a refund of particular, specific fees to proceed. Ex. 1, at *6, *8. The Court noted that the

Columbia plaintiffs specifically alleged that “they paid a Facilities Fee, which Columbia describes

as the fee for ‘access to the facilities at the Dodge Physical Fitness Center and Lerner Hall’; a

Student Life Fee, ‘supporting student activities, access to the facilities at the Dodge Physical

Fitness Center and Lerner Hall, and library and computer network privileges’; a Student Activity

Fee, which ‘help[s] cover the costs of student events, activities, and . . . help[s] fund student

                                                 5
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 6 of 9




organizations’; and a Health and Related Services Fee, which confers ‘access [to] the programs

and services provided through Columbia Health’s five departments, including 24/7 support from

Counseling & Psychological Services, Medical Services, and Sexual Violence Response.’” Id. at

*6. The Court found that the plaintiffs adequately alleged a breach of contract claim based on the

allegation that “‘the Dodge Center and Lerner Hall were closed, student events and activities were

cancelled, [and] student organizations were no longer operational.’” Id. In so finding, the Court

found that the “Plaintiffs need not plead or prove bad faith” but acknowledged that in so holding,

“the Court parts ways with a recent decision by Judge Wood addressing similar claims against

Fordham University.” Id. at *7

       As to the Pace plaintiff’s breach of contract claim seeking a refund of particular fees, the

Court found that “[a]lthough [the plaintiff’s] allegations verge on conclusory, she narrowly states

a plausible claim that Pace breached a contract to provide access to some on-campus facilities and

activities in exchange for the fees that she paid.” Id. at *8. There, the plaintiff alleged she paid “a

General Fee that Pace described as intended to cover ‘costs associated with . . . tutoring and writing

centers, library services, co-op and career services, inter-campus transportation, safety and

security, parking, and athletic activities’; an Activity Fee ‘intended to cover a range of student

activities’; a Health Center Fee intended to support costs for the University Health Care Unit; and

a Technology Fee intended to confer access to ‘the latest instructional technology resources

available,’ including on-campus computer labs.” Id. The Court dismissed the Pace plaintiffs’

breach of contract claims related to refunds for meal and on-campus housing for failure to state a

claim. Id.

       Here, conversely, none of the plaintiffs sufficiently alleges the specific fees NYU allegedly

charged for services that it did not then provide and which were not refunded. (See Zagoria at

ECF No. 30 at 6; Rynasko at ECF No. 32 at 20; Morales at ECF No. 35 at 19; Romankow at ECF

                                                  6
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 7 of 9




No. 30 at 20–21). Mr. Zagoria does not reference any specific fees, and the only specific fee

referenced by Ms. Rynasko, the Morales plaintiffs, and the Romankow plaintiffs is the Registration

and Services Fee (Rynasko AC ¶ 88; Morales AC ¶ 106; Romankow AC ¶ 85), which “furnish[es]

resources to fund a portion of the budgets for a variety of services, operations, and activities that

serve students and enhance university life in support of our academic program” including “the

Registrar, Student Health Center, the Wellness Exchange / Counseling Service, the Wasserman

Center, Information Technology, and Student Life.” (Rynasko AC ¶ 54; Morales AC ¶ 72;

Romankow at ECF No. 31-42). After Covid-19, NYU continued to provide these and other

services remotely. (See Rynasko at ECF No. 33-27; Morales at ECF No. 36-27; Romankow at

ECF No. 31-32). Unlike the Columbia and Pace plaintiffs, therefore, the plaintiffs here have not

adequately alleged a breach of contract claim premised on NYU’s alleged failure to refund fees.

        C.      Unjust Enrichment

        Third, the Court dismissed the unjust enrichment claims in each case, finding that “the

claims rest on the same factual allegations as their contract claims.” Ex. 1, at *9. The Court

rejected the plaintiffs’ argument that they may plead the unjust enrichment claims in the

alternative, stating, “unjust enrichment is not a catchall cause of action to be used when others

fail” and noting that the claims were “indistinguishable from [the] contract claims.” Id. (quoting

Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012)).

        D.      Conversion

        Fourth, the Court dismissed the conversion claims for two reasons: (1) the universities were

not “obligated to return [the plaintiffs’] tuition or fees or to treat them in a particular manner” (Ex.

1, at *9); and (2) the claims were “predicated on a mere breach of contract.” Id. (citation omitted).1


1
  The Court also dismissed the plaintiffs’ claims brought under the New York General Business Law Sections 349
and 350. Ex. 1, at *10 (stating “Plaintiffs’ claims plainly fail”).


                                                      7
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 8 of 9




        E.      Leave to Amend

        Finally, the Court declined to grant the plaintiffs leave to amend their complaints. With

regard to the Pace plaintiff, who had explicitly requested leave to amend, the Court found that an

amendment was unwarranted because she failed to “suggest that she is in possession of facts that

would cure the problems with her dismissed claims.” Id. at *10. Further, the Court noted that it

had already “granted [p]laintiffs in both cases leave to amend their prior [c]omplaints in response

to [d]efendants’ motions . . . .’” Id.




Dated: March 5, 2021                         Respectfully submitted,

                                             DLA PIPER LLP (US)

                                             /s/ Keara M. Gordon
                                             Brian S. Kaplan
                                             Keara M. Gordon
                                             Colleen Carey Gulliver
                                             Rachael C. Kessler
                                             1251 Avenue of the Americas
                                             New York, NY 10020-1104
                                             Phone: (212) 335-4500
                                             Facsimile: (212) 335-4501
                                             brian.kaplan@us.dlapiper.com
                                             keara.gordon@us.dlapiper.com
                                             colleen.gulliver@us.dlapiper.com
                                             rachael.kessler@us.dlapiper.com

                                             Attorneys for Defendant New York University




                                                8
          Case 1:20-cv-03250-GBD Document 51 Filed 03/05/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that I am one of the attorneys for the defendant in this action and that on

March 5, 2021, I caused a copy of the foregoing to be filed with the Court’s ECF system, which

will cause notice of its filing to be served electronically upon all counsel who have appeared in

this action.

                                                 /s/ Keara M. Gordon
                                                   Keara M. Gordon




                                                 9
